Citation Nr: 1129514	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-24 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right ankle sprain with degenerative joint disease (DJD). 

2.  Entitlement to a higher initial rating for a right fifth metacarpal shaft fracture rated noncompensably disabling prior to May 13, 2010 and 10 percent disabling thereafter.

3.  Entitlement to an initial compensable rating for left hand dermatitis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge at a January 2011 video teleconference hearing.

The issue of entitlement to a rating in excess of 10 percent for a right ankle sprain with degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 13, 2010, the Veteran was not shown to have any neurological symptoms that were attributable to his right fifth metacarpal shaft fracture.  Compensable impairment was not otherwise shown.

2.  Beginning May 13, 2010, the Veteran was not shown to have symptoms amounting to more than mild paralysis of the ulnar nerve. 

3.  The Veteran's left hand dermatitis was not shown to affect at least 5 percent of the Veteran's body or the exposed areas of his body, nor was it shown to have required treatment with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable rating for a right fifth metacarpal shaft fracture were not met during the period prior to May 13, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5227 & 8516 (2010).

2.  The criteria for a rating in excess of 10 percent for a right fifth metacarpal shaft fracture were not met during the period beginning May 13, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5227 & 8516 (2010).

3.  The criteria for an initial compensable rating for left hand dermatitis were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter dated in October 2005, prior to the rating decision that is appealed herein, which explained the parameters of VA's duty to assist him with developing evidence in support of his claim and which also explained what the evidence needed to show in order to establish service connection for a claimed disability.  The Veteran was again provided this information in a letter that was dated in January 2006.  In March 2006 the Veteran was sent a letter that explained the general manner whereby VA assigns disability ratings and effective dates for service connected disabilities. 

The Veteran's claims for higher ratings for his right fifth metacarpal shaft fracture and for his left hand dermatitis are downstream issues from his claim for entitlement to service connection for these issues. The RO granted service connection for a right fifth metacarpal shaft fracture and left hand dermatitis and assigned noncompensable ratings for these disabilities.  The rating for the Veteran's right fifth metacarpal fracture was later increased to 10 percent effective May 13, 2010.  The Veteran then filed a notice of disagreement arguing that he should have received higher ratings. In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was sent an SOC that addressed the propriety of the initial ratings which were assigned for his disabilities in May 2009.  He was additionally sent a supplemental statement of the case (SSOC) that addressed these issues in May 2010. 

In addition to its duty to provide the claimant with various notices as set forth above, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and written lay statements from associates of the Veteran.  The Board notes that additional evidence was received after the most recent SSOC that was issued in May 2010, which consisted of more recent VA treatment records.  However, those records did not address the Veteran's right fifth metacarpal fracture or his dermatitis, so there is no prejudice to the Veteran in deciding those issues without referring the additional evidence to the RO for initial consideration with respect to these two issues.  The Veteran was provided with VA examinations of his right hand and of his skin.  Those examinations adequately documented the symptoms of the Veteran's disabilities.

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.

Initial Ratings

The Veteran alleges that the symptoms of his right fifth metacarpal fracture and his left hand dermatitis are more severe than are contemplated by the ratings that are assigned for these disabilities.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

	A.  Right Fifth Metacarpal Fracture	

The Veteran's fracture of the right fifth metacarpal was first examined by VA in June 2008.  At that time, the Veteran reported that he fractured his right 4th and 5th metacarpal in service when he punched a wall.  The fracture was initially diagnosed and splinted at Myrtle Beach Air Force Base and he was then sent to a civilian doctor who put it in a cast.  The cast was changed at least 3 times and his follow up was done at Fort Meade.  Thereafter, he continued to have problems with his right hand.  In 1995 he fell on his hand resulting in another fracture.  He had surgery at a private hospital, after which his hand was splinted.  The Veteran denied receiving any subsequent treatment for his hand.  He reported that he now had intermittent aching pain in his right hand that he rated as 5 on a scale of 1 to 10.  

The Veteran reported that he was right hand dominant.  There was a reported history of an overall decrease in right hand strength and dexterity.  There were no other hand symptoms and no flare-ups of joint symptoms.  There was no ankylosis or deformity.  There was no gap between the thumb and fingers on attempted opposition of the thumb to the fingers and there was no gap between the finger and the proximal transverse crease of the hand on maximal flexion of the finger.  Upon examination there was no decreased strength for pushing, pulling, and twisting and no decreased dexterity for twisting, probing, writing, touching, and expression.  The Veteran had 0 to 90 degrees of flexion/extension of the metacarpal/phalangeal joint with pain beginning at 70 degrees and ending at 0 degrees.  There was pain on active and passive motion and with repetitive use but there was no additional limitation of motion after repetitive use of the joint.

X-rays of the right fourth and fifth fingers showed plates and screws from the Veteran's post-service surgery.  No significant degenerative changes or erosions were seen at the joints.

The examiner indicated that there was no pathology to render a diagnosis.  

The Veteran reported problems with lifting and carrying, decreased strength of his upper extremity, and pain.  This caused severe effects on the Veteran's ability to exercise and play sports, moderate effects on shopping, chores, recreation, and travelling, mild effects of feeding, bathing, and dressing, and no effects on toileting or grooming.  

The Veteran's mother submitted a written statement dated in October 2008 in which she indicated that the Veteran's right hand was fractured while on active duty and it caused him a lot of pain.  It was deformed and the Veteran had difficulty closing his hand.  

The Veteran's girlfriend also wrote a letter in which she averred that the Veteran had problems with his right hand that limited him from normal tasks such as gripping items and opening containers that required grasping or turning motions.  His pinky finger curved unnaturally and the hand in general was prone to stiffness and soreness.

The Veteran was reexamined by VA on May 13, 2010.  At that time, the Veteran reported right hand pain that was getting progressively worse.  The Veteran denied flare-ups.  He was taking pain medication.  He reported decreased strength and dexterity of the right hand.  His job required a lot of lifting and carrying and his hand bothered him but he nonetheless was able to perform his job.  He denied missing work due to his right hand condition.  It did not affect the Veteran's activities of daily living.  

Upon examination, there was tenderness to the dorsal aspect of the right hand carpal area without evidence of swelling or crepitiation.  The Veteran had a 1 1/2 inch gap between the tips of the fingers and the proximal transverse crease of the palm.  There was no gap between the tip of the thumb and the fingers.  Right hand fingers metacarpophalangeal joint flexion was 0 to 80 degrees both actively and passively.  Right hand fingers proximal interphalangeal joint flexion was 0 to 110 degrees, both actively and passively.  The right hand fingers distal interphalangeal joint flexion was 0 to 70 degrees, both actively and passively.  The Veteran had diminished strength for pushing, pulling, and twisting.  He had obvious diminished hand grip strength of his right hand compared to the left hand.  

VA treatment records do not show any complaints or treatment related specifically to the right hand.  

At his hearing in January 2011, the Veteran testified that he could not straighten his right little finger all the way.  He has trouble with gripping things and resultantly uses both hands to grip things.  He uses his left hand more often than he used to.

Pursuant to 38 C.F.R. § 4.71a, diagnostic code 5227, even favorable or unfavorable ankylosis of the ring or little finger is not compensable.  Therefore, in order for the Veteran to receive a compensable rating for his right fifth metacarpal fracture, there would need to be involvement of the hand.  Prior to May 13, 2010, the weight of the evidence does not show that the Veteran's right fifth metacarpal fracture limited the function of his right hand as a whole.  While he reported diminished grip strength and dexterity of the right hand, upon objective examination these were normal.  The Veteran could completely close and open his fingers.  The examiner could not find any pathology that was caused by the Veteran's right fifth metacarpal fracture.  

The Board acknowledges that the June 2008 VA examination indicated that the Veteran's right fifth metacarpal fracture caused mild to severe effects on his activities of daily living.  However, this was inconsistent with the objective findings which were reported as well as with the examiner's conclusion that there was no pathology to render a diagnosis.  Moreover, at the May 2010 examination, when more severe symptoms were shown, the Veteran denied any effect of his right hand problems on his activities of daily living.  The Board also acknowledges that the Veteran's mother and his girlfriend reflected that the Veteran had pain and problems with performing tasks with his right hand in October 2008.  However, again this is inconsistent with the results of the June 2008 examination which showed grip strength and dexterity to be normal.  In contrast, at the May 13, 2010 examination, the Veteran was shown to experience obviously diminished grip strength in his right hand as compared to his left and diminished strength for pushing, pulling, and twisting.  He could no longer completely close his fingers to his palm.  

For the period beginning May 13, 2010, the RO analogized the Veteran's right hand problems to incomplete paralysis of the ulnar nerve, 38 C.F.R. § 4.124a, diagnostic code 8516.  A 10 percent rating applies when there is mild incomplete paralysis of either hand.  A 20 percent rating applies when there is moderate incomplete paralysis of the non-dominant hand.  A 30 percent rating applies when there is moderate incomplete paralysis of the dominant hand or severe incomplete paralysis of the non-dominant hand.  A 40 percent rating applies when there is severe incomplete paralysis of the dominant hand.  Higher ratings apply when there is complete paralysis of the ulnar nerve.  Id. 

Here, the weight of the evidence does not show that the Veteran any neurological problem with the hand prior to the May 13, 2010 examination.  Beginning May 13, 2010, the Veteran had symptoms that were equivalent to no more than mild paralysis of the ulnar nerve.  The Veteran specifically denied that his right hand problem caused any interference with his activities of daily living, as would be expected with a more severe level of disability.  While his girlfriend earlier described the Veteran as having problems with gripping items and opening jars, the Veteran did not report any problems of this nature at his VA examination and, as previously noted, he denied that his right hand problem caused any interference with his daily activities at that time.  He also reported that he was able to do work that required a lot of lifting and carrying, although his right hand bothered him when he did this.  The Veteran reported that he did have some problems with gripping at his January 2011 hearing, but the 10 percent rating for mild incomplete paralysis contemplates some limitation of function such as pain and diminished ability to grip. 

The criteria for a compensable rating for the Veteran's right fifth metacarpal fracture for the period prior to May 13, 2010 were not met, and the criteria for a rating in excess of 10 percent for that disability for the period beginning May 13, 2010 were not met.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's current symptoms of diminished grip strength and diminished strength for pushing, pulling, and twisting, and inability to completely close the fingers into the hand, is contemplated by the 10 percent rating for mild paralysis of the ulnar nerve.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, a higher rating for a right fifth metacarpal fracture is denied.

      B.  Left Hand Dermatitis
      
Dermatitis is rated pursuant to 38 C.F.R. § 4.118, diagnostic code 7806.  A 0 percent rating applies when less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected and no more than topical therapy was required within the past 12 month period.  A 10 percent rating applies when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a duration of less than 6 weeks during the past 12 month period.  A 30 percent rating applies when 20 to 40 percent of the body or exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  A 60 percent rating applies when more than 40 percent of the entire body or exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12 month period.  Id. 

VA treatment records show intermittent treatment for a rash on the Veteran's left hand.  He was prescribed topical creams to treat this rash.  

The Veteran's skin was first examined by VA in June 2008.  At that time , the Veteran reported that he developed a rash on his left hand shortly after joining the army.  He was treated with several different creams in service.  He reported that during a flare-up the rash was blister-like with fluid filled vesicles.  He reported that the skin sloths off in chunks.  He reported that flare-ups occur as often as once a month and last for about 2 weeks.  He was currently using Lidex (fluocinonide topical) and hydrocortisone cream to treat his symptoms.  He denied any systemic symptoms.  At the time of the examination, the Veteran did not have a flare up.  The palm of the left hand did have flaking of the skin but there were no vesicles present.  Less than 5% of total and exposed body was involved.  The examiner diagnosed dermatitis.  

The Veteran's skin was examined again in May 2010.  At that time, he reported itching and scratching of the left palm.  The Veteran reported that this was constant.  He was using fluocinonide cream in the evenings which helped to diminish the itching.  The Veteran denied having any constitutional symptoms.  He denied undergoing oral corticosteroid treatment, light therapy, ultraviolet therapy, and electron beam therapy.  He denied both benign and malignant neoplasms of the skin.  He denied urticaria, primary cutaneous vasculitis, and erythema multiforme.

Upon examination, the Veteran had a small dry and scaly lesion on the central part of the left hand palm area, without any evidence of vesicle formation, ulceration, or bleeding.  The small area was estimated at 0% of the Veteran's surface area and 0% of the exposed areas of the body.

The examiner indicated that the Veteran's left hand dermatitis was stable.

At his January 2011 hearing, the Veteran testified that his left hand condition stayed manageable with the use of topical steroid ointment.  Without the ointment, it becomes an open wound.  The Veteran could not use cleaning products without aggravating his left hand dermatitis.  It flares up every couple of months or so without treatment, but as long as he applies the steroid ointment he could "pretty much keep it under control."  At times he has taken some unspecified type of medication to help reduce inflammation.  When it flares up it is painful and the skin cracks.  The skin rash affected the Veteran's job because he cannot use cleaning products and he avoids certain activities because he does not want to show his hand in front of people. 

Lay statements from the Veteran's girlfriend and his mother confirmed that when the Veteran's skin gets irritated by chemicals it can have painful, oozing skin ruptures which require several weeks of treatment with steroid creams in order to clear up.

The evidence does not show that the Veteran meets the criteria for a compensable rating for his right hand skin rash.  The Veteran's hand was examined by VA twice and on both occasions it covered less than 5% of the Veteran's body or the exposed areas of the body.  The Veteran denied the use of oral corticosteroids or other immunosuppressive drugs at both of his VA examinations.  While at his hearing the Veteran testified that he took some type of oral medication on occasion for his left hand condition this is not what the Veteran reported at his VA examinations, it is not documented in his treatment records, and there is no indication of the frequency of which this occurred or when it occurred.  The Veteran testified that he kept his left hand dermatitis under control using topical medications.  Thus, it cannot be concluded that the Veteran intermittently used systemic therapy such as steroids or other immunosuppressive drugs during the last 12 month period.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptom of a skin rash that covers less than 5% of his body or the exposed areas of his body is expressly contemplated by the rating schedule.  While there was lay evidence of flare ups that caused oozing, cracked skin at times, the Veteran's dermatitis was noted to be stable at his most recent VA examination, and at his hearing the Veteran reported that he was generally able to keep his left hand dermatitis under control using topical medications.  While the Veteran reported some interference with employment in that he cannot use cleaning solutions, he nonetheless was able to perform the other aspects of his job and this limitation alone is insufficient to constitute marked interference with employment.  

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for a higher rating for his dermatitis.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


ORDER

A compensable rating for a right fifth metacarpal shaft fracture for the period prior to May 13, 2010 is denied.

A current rating in excess of 10 percent for a right fifth metacarpal shaft fracture is denied.

A compensable rating for left hand dermatitis is denied.  


REMAND

The Veteran contends that he should receive a rating in excess of 10 percent for his right ankle sprain, degenerative joint disease.  After the most recent statement of the case (SOC) was issued in May 2010, VA received additional treatment records concerning the Veteran's right ankle.  Additionally, the Veteran's ankle was examined at a September 2010 VA examination.  In April 2011 the Board contacted the Veteran to determine whether he wanted to waive initial RO consideration of this evidence.  He was instructed that if no waiver was received, it would be taken to mean that he did not waive the RO review.  The Veteran did not respond.  Therefore, as there is no waiver of RO consideration, this claim must be remanded so that the RO can consider the new evidence in the first instance. 

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's claim, taking into account the additional evidence that was received after the issuance of the May 2010 SOC which includes more recent VA treatment records and a September 2010 VA examination report.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


